DETAILED ACTION
This office action is in response to the amendments to the claims filed on 09 March 2022.  Claims 8 – 11, 13, 14 and 16 – 18 are pending and currently being examined.  Claims 19 – 25 are withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 13 and 16 are objected to because of the following informalities:  
In Re Claim 13, it is suggested that the phrase “to the first compression section through the first conduit” be replaced with the phrase --to the first compression section through the second conduit-- in order to be consistent with the most recent amendments made in Claim 8 (where the designation of the first and second compression sections as it relates to the first and second conduits was changed).
In Re Claim 16, it is suggested that the phrase “to both the first compression section through the first conduit and to the second compression section through the second conduit” be replaced with the phrase --to both the first compression section through the second conduit and to the second compression section through the first conduit-- in order to be consistent with the most recent amendments made in Claim 8 (where the designation of the first and second compression sections as it relates to the first and second conduits was changed).
Appropriate correction is required.
Claim Rejections - 35 USC § 112 (a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8 – 11, 13, 14 and 16 – 18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
In Re Claim 8, the newly added limitations “the gas processing and management system is an open loop system such that the stream of natural gas flows from the source of natural gas through the gas processing and management system to pass through the first conduit, the second conduit, and the third conduit only once” are not supported by paragraph [0020] of applicant’s specification (as stated by applicant) and therefore constitutes new matter.  A gas processing and management system having ethane recovery/rejection modes must have more structural elements than just the compressor shown in Figures 1 – 3 of applicant’s specification.  It would be impossible to perform ethane recovery from a stream of natural gas with just the compressor, and no other structural elements.    The specification only describes a compressor comprising a first compression section and a second compressor section (see paragraph [0005] of the specification and Figures 1 – 3), it does not disclose the rest of the processing and management system – which could be a closed loop system (i.e. not necessarily an open loop system as claimed).  An example of a gas processing and management system having a closed loop system is shown in Wilkinson (PG Pub US 20040177646 A1), Figure 2, where closed loop system (74) utilizes compressor (55).


Claim Rejections - 35 USC § 112 (b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8 – 11, 13, 14 and 16 – 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In Re Claim 8, a gas processing and management system having ethane recovery/rejection modes must have more structural elements than just the compressor shown in Figures 1 – 3 of applicant’s specification.  It would be impossible to perform ethane recovery from a stream of natural gas with just the compressor, and no other structural elements.    The specification only describes a compressor comprising a first compression section and a second compressor section (see paragraph [0005] of the specification and Figures 1 – 3), it does not disclose the rest of the processing and management system.  Therefore, with reference to the limitation “the gas processing and management system is an open loop system such that the stream of natural gas flows from the source of natural gas through the gas processing and management system to pass through the first conduit, the second conduit, and the third conduit only once”, it is unclear what structural elements cause the open loop system to allow natural gas to pass through the conduits only once and how this system is configured as an open loop system.  For example, in the Figure 1 configuration the natural gas enters portion of the conduit 11 aft of 32 via valve 22; and in the Figure 2 configuration the natural gas enters portion of the conduit 11 aft of 32 via valve 21.  Since there are two different sources for the natural gas arriving in the portion of the conduit 11 aft of 32, the natural gas cannot pass through the first, second and third conduit “only once”.  For the purpose of prior art analysis, the limitation --the gas processing and management system permits unidirectional flow from the inlet to the outlet without recirculation of the natural gas in flow paths from the inlet to the outlet-- will be assumed instead.
In Re Claim 8, this claim recites the limitation “the third conduit” in Line 26.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of prior art analysis, the phrase --a third conduit-- will be assumed instead.
In Re Claim 9, the limitation “a third conduit” in Line 2 is a second positive recitation of the same in the last line of parent Claim 8.and is therefore indefinite.  For the purpose of prior art analysis, it will be assumed that the phrase “further comprising a third conduit connecting” will be replaced with the phrase --wherein the third conduit connects--.
In Re Claim 17, this claim recites the limitation “the ethane reject mode” in Lines 2 – 3.  There is insufficient antecedent basis for this limitation in the claim.  For the purpose of prior art analysis, the phrase --an ethane reject mode-- will be assumed instead.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 – 11, 13, 14 and 16 – 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kipp (WIPO document WO 2017215992 A1) in view of Welch (PG Pub US 20100269524 A1).

In Re Claim 8, Kipp discloses a gas processing and management system (Figures 3 and 4 embodiment) comprising: 
a first stage compressor (1a) defining a first compression section (every compressor must have a compression section); a second stage compressor (1b) defining a second compression section (every compressor must have a compression section); an inlet (7) fluidly connected to a source of natural gas (paragraph [0023] discloses air as the gas, the atmosphere is a source of air which is a gas; air could contain traces of natural gas containing ethane, but even if it doesn’t, a recitation of the type of gas does not structurally distinguish over the prior art – MPEP 2114-II; the inlet 7  is capable of receiving natural gas without any structural modification), wherein the inlet (7) receives a stream of natural gas containing an ethane gas (the type of gas entering the inlet does not structurally distinguish over the prior art – MPEP 2114-II); a first conduit (containing valve 4c) fluidically connected to the inlet (7), the first conduit (containing valve 4c) extending from the inlet (7) to the second compression section (1b); a second conduit (6a, 2a) fluidically connected to the inlet (7), the second conduit (6a, 2a) extending from the inlet (7) to the first compression section (1a); a first valve (4c) controlling a flow of the stream of natural gas to the second compression section (1b); a second valve (4b) controlling a flow of the stream of natural gas between the first conduit (containing valve 4c) and the second conduit (6a, 2a); and a third valve (4a) controlling a flow of the stream of natural gas between the first compression section (1a) and an outlet (5)(paragraphs [0065]-[0070]; Figures 3 and 4);
wherein a first operating mode (shown in Figure 4) for the gas processing and management system is switchable to a second operating mode (shown in Figure 3) by operation of at least one of the first valve (4c), the second valve (4b), and the third valve (4a), to control a flow of the stream of natural gas to the first compressor section (1a) and the second compressor section (1b); wherein the first operating mode is an ethane recovery mode (this is a manner of operation which does not structurally distinguish over the prior art – MPEP 2114-II), and in the ethane recovery mode (shown in Figure 4), the first valve (4c) is in a closed position, the second valve (4b) is in an open position, and the third valve (4a) is in a closed position (paragraph [0070]), 
wherein the gas processing and management system permits unidirectional flow from the inlet (7) to the outlet (5) without recirculation of the natural gas in flow paths from the inlet (7) to the outlet (5) (the stream of natural gas flows from the source of natural gas through the gas processing and management system to pass through the first conduit {containing valve 4c}, the second conduit {6a, 2a}, and a third conduit {containing valve 4b} without recirculation {there is no disclosure of any feedback of gas from the outlet at 5 to the inlet at 7}).
Kipp discloses that the first compression section (1a) is a “low-pressure stage” and the second compression section (1b) is a “high-pressure stage” (paragraph [0023]), but it is silent with regards to the low pressure stage being a multi-stage compressor and the high pressure stage also being a multi-stage compressor.
However, Welch discloses a low pressure stage - first compression section (20) and a high pressure stage - second compression section (18) (paragraph [0020]: “compressor 18 can be a high stage compressor and compressor 20 can be a low stage compressor”), wherein the first compression section (20) is a multistage compressor (paragraph [0026] states that any type of compressor having any number of stages can be used), and the second compression section (18) is a multistage compressor (paragraph [0025] states that any single-stage or multi-stage compressor can be used).  Note also that Figure 5 shows a series arrangement between (18) and (20), and Figure 2 shows a parallel arrangement between (18) and (20).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed the invention to incorporate a multistage compressor as taught by Welch as the first compression section and the second compression section of Kipp for the purpose of increasing volumetric efficiency in each compression section due to reduced pressure ratio in each stage.

In Re Claim 9, Kipp and Welch disclose all the limitations of Claim 8, and Kipp further discloses the third conduit (containing valve 4b) connects the first conduit (containing valve 4c) and the second conduit (6a, 2a)(paragraphs [0065]-[0070]; Figures 3 and 4).

In Re Claim 10, Kipp and Welch disclose all the limitations of Claim 9, and Kipp further discloses that the third conduit (containing valve 4b) is located downstream of the first compression section (1a) and the first valve (4c), and upstream of the second compression section (1b) and the third valve (4a)(paragraphs [0065]-[0070]; Figures 3 and 4).

In Re Claim 11, Kipp and Welch disclose all the limitations of Claim 10, and Kipp further discloses that the second valve (4b) is positioned along the third conduit (which contains valve 4b as depicted) (paragraphs [0065]-[0070]; Figures 3 and 4).

In Re Claim 13, Kipp and Welch disclose all the limitations of Claim 8, and Kipp further discloses that the stream of natural gas flows through the inlet (7) to the first compression section (1a) through the second conduit (6a, 2a), and a compressed stream of natural gas exits the first compression section (1a) and flows directly to the second compression section (1b) for additional compression, and then exits through the outlet (5)(this happens in the series mode described in paragraph [0070]).

In Re Claim 14, Kipp and Welch disclose all the limitations of Claim 8, and Kipp further discloses that the first compression section (1a) and the second compression section (1b) operate in series (paragraph [0070]) in the ethane recovery mode (when valves 4a and 4c are closed, and valve 4b is open as shown in Figure 4).

In Re Claim 16, Kipp and Welch disclose all the limitations of Claim 8, and Kipp further discloses that the stream of natural gas flows through the inlet (7) to both the first compression section (1a) through the second conduit (6a, 2a) and to the second compression section (1b) through the first conduit (containing valve 4c), and a compressed stream of natural gas exits the first compression section (1a) and a compressed stream of natural gas exits the second compression section (1b) and flows directly to the outlet (5)(this happens in the parallel mode described in paragraph [0069]).

In Re Claim 17, Kipp and Welch disclose all the limitations of Claim 8, and Kipp further discloses that the first compression section (1a) and the second compression section (1b) operate in parallel (paragraph [0069]) in an ethane reject mode (when valves 4a and 4c are open, and valve 4b is closed as shown in Figure 3).

In Re Claim 18, Kipp and Welch disclose all the limitations of Claim 8, and Kipp further discloses that the first valve (4c), the second valve (4b), and third valve (4a) are switched from open position to closed positions automatically (MPEP 2144.04 – III states that providing an automatic means to replace manual activity is not sufficient to distinguish over the prior art) to switch between the ethane recovery mode (series operation) to an ethane rejection mode (parallel operation) without adjusting the first multi-stage compressor (1a) or the second multi-stage compressor (1b)(paragraphs [0069] and [0070] describe how parallel or series operation is achieved by only switching valve positions, therefore no adjustments to the compressors are necessary; the series operation is the ethane recovery mode and the parallel operation is the ethane reject mode).


Response to Arguments
Applicant’s Arguments are moot in view of new grounds of rejection presented in this office action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DNYANESH G KASTURE whose telephone number is (571)270-3928. The examiner can normally be reached Mon-Thu, 7:30 AM to 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Essama Omgba can be reached on 469-295-9278. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.G.K/Examiner, Art Unit 3746                                                                                                                                                                                                        
/DOMINICK L PLAKKOOTTAM/Primary Examiner, Art Unit 3746